         Case 1:05-cr-00960-KPF Document 208 Filed 02/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSE HERNANDO RODRIGUEZ,
                             Movant,                  19 Civ. 11526 (KPF)
                      -v.-                            05 Cr. 960-2 (KPF)
UNITED STATES,                                               ORDER
                             Respondent.

KATHERINE POLK FAILLA, District Judge:

      By Order dated February 17, 2021, the Second Circuit Court of Appeals

granted Movant Jose Hernando Rodriguez leave to file a successive motion

pursuant to 28 U.S.C. § 2255. (Dkt. #4). There is no constitutional right to

counsel in a proceeding brought under § 2255. See, e.g., Pennsylvania v.

Finley, 481 U.S. 551, 555 (1987). However, the Criminal Justice Act (“CJA”)

provides that a court may appoint counsel to an indigent person in a § 2255

proceeding when “the interests of justice so require.” 18 U.S.C.

§ 3006A(a)(2)(B). In deciding whether to exercise its discretion to appoint

counsel under the CJA, courts in the Second Circuit consider the same factors

as those applicable to requests for pro bono counsel made by civil litigants.

See, e.g., Bennett v. United States, No. 03 Civ. 1852 (SAS), 2004 WL 2711064,

at *7 (S.D.N.Y. Nov. 23, 2004). Those factors include the likelihood of success

on the merits, the complexity of the legal issues, and the movant's ability to

investigate and present the case. See, e.g., Cooper v. A. Sargenti Co., 877 F.2d

170, 172 (2d Cir. 1989); Hodge v. Police Officers, 802 F.2d 58, 61-62 (2d Cir.

1986).
         Case 1:05-cr-00960-KPF Document 208 Filed 02/23/21 Page 2 of 2




      Here, the Second Circuit’s order notes the complexity of the relevant legal

issues to be raised in Movant’s anticipated § 2255 motion: namely, the impact

of the Supreme Court’s recent decision in United States v. Davis, 139 S Ct.

2319 (2019), on Movant’s criminal conviction for a violation of 18 U.S.C.

§ 924(j). (Dkt. #4). Accordingly, the Court finds that the appointment of

counsel in this situation is justified. The Court appoints Georgia Hinde, who

previously represented Movant in his underlying criminal case, as counsel to

represent Movant for his anticipated § 2255 motion.

      Movant’s amended motion and supporting papers shall be due on or

before March 16, 2021. The Government shall file its opposition, if any, on or

before April 13, 2021. Movant’s reply papers, if any, shall be due on or before

April 27, 2021.

      The Clerk of Court is directed to file this Order in Case Nos. 19 Civ.

11526 and 05 Cr. 960-2. The Court requests that Ms. Hinde transmit a copy

of this Order to her client.

      SO ORDERED.

Dated:       February 22, 2021
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                        2
